DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 04/14/2022.

Claim Status
3.	Claims 1-4, 7-13 and 16-24 are pending in this application.

Allowable Subject Matter
4.	Claims 1-4, 7-13 and 16-24 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a computer-implemented method with specific steps (especially underlined) for asynchronous video transcoding by receiving an original version of a video from a first computing device of a first user of an online service, the original version of the video comprising a first video file format, and the original version of the video being received in association with a request to post the video for access by other users of the online service; determining that a converted version of the video is not available at a first point in time, the converted version comprising a second video file format generated based on a conversion from the first video file format; publishing the original version of the video on the online service based on the request to post the video, on a determination that the original version of the video does not have a virus, and on the determining that the converted version of the video is not available, the publishing of the original version of the video being configured to enable other computing devices different from the first computing device to access the original version of the video via the online service, the publishing of the original version of the video is configured to restrict access to the original version of the video to only a particular subset of users of the online service, each user in the particular subset of users of the online service having a corresponding first degree connection with the first user in which either one of the user in the particular subset of users and the first user has accepted an invitation to connect from the other one of the user in the particular subset of users and the first user; determining that the converted version of the video is available at a second point in time subsequent to the first point in time; and publishing the converted version of the video on the online service based on the determining that the converted version of the video is available, the publishing of the converted version of the video being configured to enable the other computing devices to access the converted version of the video via the online service…” in Independent Claim 1 to be obvious. 
	
Claim 10 directed to a system to implement a corresponding method as recited in Claim 1 is also allowed. 
Claim 19 directed to a non-transitory machine-readable medium embodying a set of instructions to implement the method as recited in Claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426